Litman Gregory Funds Trust Prospectus (Share Class – Ticker Symbol) Litman Gregory Masters Equity Fund Institutional Class – MSEFX Investor Class – MSENX Litman Gregory Masters International Fund Institutional Class – MSILX Investor Class – MNILX Litman Gregory Masters Smaller Companies Fund Institutional Class – MSSFX Litman Gregory Masters Focused Opportunities Fund Institutional Class – MSFOX Litman Gregory Masters Alternative Strategies Fund Institutional Class – MASFX Investor Class – MASNX May 1, 2013, as supplemented June 20, 2013 As with all mutual funds, the U.S. Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities, nor has the SEC judged whether the information in this prospectus is accurate or adequate.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Table of Contents Summary Section 1 Litman Gregory Masters Equity Fund 1 Litman Gregory Masters International Fund 6 Litman Gregory Masters Smaller Companies Fund 11 Litman Gregory Masters Focused Opportunities Fund 16 Litman Gregory Masters Alternative Strategies Fund 21 Summary of Other Important Information Regarding the Funds 28 Transaction Policies – All Funds 28 Tax Information – All Funds 28 Payments to Broker-Dealers and Other Financial Intermediaries – All Funds 29 Description of Principal Investment Risks 30 Fund Management and Investment Styles 37 The Advisor 37 Litman Gregory Masters Equity Fund – Sub-Advisors 42 Litman Gregory Masters International Fund – Sub-Advisors 51 Litman Gregory Masters Smaller Companies Fund – Sub-Advisors 61 Litman Gregory Masters Focused Opportunities Fund – Sub-Advisors 67 Litman Gregory Masters Alternative Strategies Fund – Sub-Advisors 72 Shareholder Services 80 Index Descriptions 90 Financial Highlights 91 Privacy Notice Inside Back Cover For More Information Back Cover Table of Contents - Prospectus Summary Section Litman Gregory Masters Equity Fund Summary Section Litman Gregory Masters Equity Fund Investment Objective The Litman Gregory Masters Equity Fund (the “Equity Fund”) seeks long-term growth of capital; that is, the increase in the value of your investment over the long term. Fees and Expenses of the Equity Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Equity Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Investor Class Redemption Fee(as a percentage of amount redeemed within 180 days of purchase) 2.00% 2.00% Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Investor Class Management Fees 1.10% 1.10% Distribution (12b-1) Fees None 0.25% Other Expenses 0.20% 0.20% Total Annual Fund Operating Expenses 1.30% 1.55% Fee Waiver and/or Expense Reimbursement -0.09% -0.09% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(1) (2) 1.21% 1.46% (1) The Total Annual Fund Operating Expenses for the Equity Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of this Prospectus, which reflects the additional 0.02% of expenses that Litman Gregory voluntarily waived. (2) Litman Gregory Fund Advisors, LLC ("Litman Gregory"), the advisor to the Equity Fund, has contractually agreed to waive a portion of its advisory fees so that after paying all of the sub-advisory fees, the net advisory fee as a percentage of the Equity Fund's daily net assets retained by Litman Gregory is 0.40% through April 30, 2014. This agreement may be terminated at any time by the Board of Trustees of the Litman Gregory Funds Trust (the "Trust") upon sixty (60) days' written notice to Litman Gregory, and Litman Gregory may decline to renew this agreement by written notice to the Trust at least thirty (30) days before the agreement's annual expiration date. Litman Gregory has waived its right to receive reimbursement of the portion of its advisory fees waived pursuant to this agreement. Example This example is intended to help you compare the cost of investing in the Equity Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Equity Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Equity Fund's operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Institutional Class $123 $403 $704 $1,560 Investor Class $149 $481 $836 $1,838 Portfolio Turnover The Equity Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares of the Equity Fund are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Equity Fund’s performance.During the most recent fiscal year, the Equity Fund’s portfolio turnover rate was 74.03% of the average value of its portfolio. Table of Contents - Prospectus 1 Summary Section Litman Gregory Masters Equity Fund Principal Strategies Litman Gregory Fund Advisors, LLC (“Litman Gregory”), the advisor to the Equity Fund, believes that it is possible to identify investment managers who, over a market cycle, will deliver superior returns relative to their peers.Litman Gregory also believes that most stock pickers have a few select stocks in which they have a very high degree of confidence.In the case of certain skilled stock pickers, Litman Gregory believes a portfolio of their “highest confidence” stocks will outperform their more diversified portfolios over a market cycle. Based on these beliefs, the Equity Fund’s strategy is to engage a number of proven managers as sub-advisors (each, a “manager” or “sub-advisor”), with each manager investing in the securities of companies that it believes have strong appreciation potential.Under normal conditions, the Equity Fund invests at least 80% of its net assets in equity securities, and each sub-advisor manages a portion of the Equity Fund’s assets by independently managing a portfolio typically composed of at least 5, but not more than 15 stocks.Equity securities in which the Equity Fund may invest include common stocks, preferred stocks and convertible debt securities, which may be converted on specified terms into stock of the issuer.The Fund invests primarily in the securities of large-, mid- and small-sized U.S. companies, although the managers also have flexibility to invest in the securities of foreign companies (up to 50% of the Equity Fund’s net assets may be invested in foreign equity securities, which may include emerging markets).Each sub-advisor uses its own discretion to invest in any sized company it deems appropriate.By executing this strategy, the Equity Fund seeks to: ● combine the efforts of several experienced, world-class managers; ● access the favorite stock-picking ideas of each manager at any point in time; ● deliver a portfolio that is prudently diversified in terms of stocks (typically 60 to 100) and industries while allowing each manager to run a portion of the portfolio focused on only its favorite stocks; and ● further diversify across different-sized companies and stock-picking styles by incorporating managers with a variety of stock-picking disciplines. Generally, a security may be sold: (1)if the manager believes the security’s market price exceeds the manager’s estimate of intrinsic value; (2)if the manager’s view of the business fundamentals or management of the underlying company changes; (3)if a more attractive investment opportunity is found; (4)if general market conditions trigger a change in the manager’s assessment criteria; or (5) for other portfolio management reasons. Principal Risks Investment in stocks exposes shareholders of the Equity Fund to the risk of losing money if the value of the stocks held by the Equity Fund declines during the period an investor owns shares in the Equity Fund.The following risks could affect the value of your investment: ● Market Risk. As with all mutual funds that invest in common stocks, the value of an individual’s investment will fluctuate daily in response to the performance of the individual stocks held in the Equity Fund.The stock market has been subject to significant volatility recently, which has increased the risks associated with an investment in the Equity Fund. ● Convertible Securities Risk.This is the risk that the market value of convertible securities may fluctuate due to changes in, among other things, interest rates; other general economic conditions; industry fundamentals; market sentiment; the issuer’s operating results, financial statements, and credit ratings; and the market value of the underlying common or preferred stock. Table of Contents - Prospectus 2 Summary Section Litman Gregory Masters Equity Fund ● Smaller Companies Risk.The Equity Fund may invest a portion of its assets in the securities of small- and mid-sized companies.Securities of small and mid-cap companies are generally more volatile and less liquid than the securities of large-cap companies.This is because smaller companies may be more reliant on a few products, services or key personnel, which can make it riskier than investing in larger companies with more diverse product lines and structured management. ● Foreign Company and Emerging Markets Risk.The Equity Fund may invest a portion of its assets in stocks of companies based outside of the United States.Foreign securities involve additional risks, including those related to currency-rate fluctuations, political and economic instability, differences in financial reporting standards, and less-strict regulation of securities markets.These risks are greater in emerging markets. ● Multi-Style Management Risk.Because portions of the Equity Fund's assets are managed by different portfolio managers using different styles, the Equity Fund could experience overlapping security transactions. Certain portfolio managers may be purchasing securities at the same time other portfolio managers may be selling those same securities, which may lead to higher transaction expenses compared to a Fund using a single investment management style. Performance The following performance information provides some indication of the risks of investing in the Equity Fund.The bar chart shows changes in the performance of the Equity Fund’s Institutional Class shares from year to year.The table below shows how the Equity Fund’s average annual total returns of the Institutional Class and Investor Class for the 1-, 5- and 10-year periods compare to those of a broad-based market index and secondary index.Past performance, before and after taxes, does not necessarily indicate how the Equity Fund will perform in the future.Updated performance information is available on the Equity Fund’s website at www.mastersfunds.com. Litman Gregory Masters Equity Fund - Institutional Class Calendar Year Total Returns During the periods shown above, the highest and lowest quarterly returns earned by the Equity Fund were: Highest:21.39%Quarter ended June 30, 2009 Lowest: -29.78%Quarter ended December 31, 2008 Table of Contents - Prospectus 3 Summary Section Litman Gregory Masters Equity Fund Average Annual Total Returns (for the periods ended December 31, 2012) Litman Gregory Masters Equity Fund One Year Five Years Ten Years Institutional Class Return Before Taxes 13.78% -0.03% 6.02% Return After Taxes on Distributions 13.28% -0.32% 5.57% Return After Taxes on Distributions and Sale of Fund Shares 9.19% -0.13% 5.22% Investor Class Return Before Taxes 13.51% -0.24% 5.78% Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 16.42% 2.04% 7.68% Lipper Multi-Cap Core Funds Index (reflects no deduction for fees, expenses or taxes) 16.15% 1.53% 7.62% The Equity Fund’s Investor Class commenced operations on April30, 2009.Performance shown prior to the inception of the Investor Class reflects the performance of the Institutional Class, adjusted to reflect expenses applicable to Investor Class shares. The Equity Fund’s after-tax returns as shown in the above table are calculated using the historical highest applicable individual federal marginal income tax rates for the period and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own shares of the Equity Fund in a tax-deferred account, such as a 401(k) plan or an individual retirement account, after-tax returns shown are not relevant to your investment.After-tax returns are shown for only the Equity Fund’s Institutional Class, and after-tax returns for the Equity Fund’s Investor Class will vary. Management Investment Advisor Portfolio Manager Managed the Equity Fund Since: Litman Gregory Fund Advisors, LLC Kenneth Gregory, Portfolio Manager, Chairman Jeremy DeGroot, CFA, Chief Investment Officer Sub-Advisor Portfolio Manager Managed the Equity Fund Since: Davis Selected Advisers, L.P. Christopher Davis, Chairman 1999 Kenneth Feinberg, Vice President 2002 Fiduciary Management, Inc. Pat English, Chief Executive Officer, Chief Investment Officer 2013 Andrew Ramer, Director of Research 2013 Harris Associates L.P. Clyde McGregor, CFA, Vice President and Portfolio Manager 2008 Bill Nygren, CFA, Vice President, Portfolio Manager 2013 Table of Contents - Prospectus 4 Summary Section Litman Gregory Masters Equity Fund Sub-Advisor Portfolio Manager Managed the Equity Fund Since: Sands Capital Management, LLC Frank Sands, Jr. , CFA, Chief Investment Officer and Chief Executive Officer 2008 A. Michael Sramek, CFA, Senior Portfolio Manager 2008 Turner Investments, L.P. Robert Turner, CFA, Chairman and Chief Investment Officer, Founder 2008 Frank Sustersic, CFA, Senior Portfolio Manager/Global Security Equity Analyst 2010 Jason Schrotberger, CFA, Senior Portfolio Manager/Global Security Equity Analyst 2010 Wells Capital Management, Inc. Richard Weiss, Senior Portfolio Advisor 1996 For important information about the purchase and sale of fund shares, tax information and financial intermediary compensation, please turn to the “Summary of Other Important Information Regarding the Funds” section on page33of this Prospectus. Table of Contents - Prospectus 5 Summary Section Litman Gregory Masters International Fund Summary Section Litman Gregory Masters International Fund Investment Objective The Litman Gregory Masters International Fund (the “International Fund”) seeks long-term growth of capital; that is, the increase in the value of your investment over the long term. Fees and Expenses of the International Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the International Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Investor Class Redemption Fee(as a percentage of amount redeemed within 180 days of purchase) 2.00% 2.00% Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Investor Class Management Fees 1.07% 1.07% Distribution (12b-1) Fees None 0.25% Other Expenses 0.23% 0.23% Total Annual Fund Operating Expenses 1.30% 1.55% Fee Waiver and/or Expense Reimbursement -0.15% -0.15% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(1) 1.15% 1.40% Litman Gregory Fund Advisors, LLC (“Litman Gregory”), the advisor to the International Fund, has contractually agreed to waive a portion of its advisory fees so that after paying all of the sub-advisory fees, the net advisory fee as a percentage of the International Fund’s daily net assets retained by Litman Gregory is 0.40% on the first $1billion of the International Fund’s assets and 0.30% on assets over $1billion through April 30, 2014.This agreement may be terminated at any time by the Board of Trustees of the Litman Gregory Funds Trust (the “Trust”) upon sixty (60) days’ written notice to Litman Gregory, and Litman Gregory may decline to renew this agreement by written notice to the Trust at least thirty (30) days before the agreement’s annual expiration date.Litman Gregory has waived its right to receive reimbursement of the portion of its advisory fees waived pursuant to this agreement. Example This example is intended to help you compare the cost of investing in the International Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the International Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the International Fund's operating expenses remain the same (taking into account the contractual expense waiver only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Institutional Class Investor Class Table of Contents - Prospectus 6 Summary Section Litman Gregory Masters International Fund Portfolio Turnover The International Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares of the International Fund are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the International Fund’s performance.During the most recent fiscal year, the International Fund’s portfolio turnover rate was 107.28% of the average value of its portfolio. Principal Strategies Litman Gregory, the advisor to the International Fund, believes that it is possible to identify international investment managers who, over a market cycle, will deliver superior returns relative to their peers.Litman Gregory also believes that most stock pickers have a few select stocks in which they have a high degree of confidence.In the case of certain skilled stock pickers, Litman Gregory believes that a portfolio of their “highest confidence” stocks will outperform their more diversified portfolios over a market cycle. Based on these beliefs, the International Fund’s strategy is to engage a number of proven managers as sub-advisors (each a “manager” or “sub-advisor”), with each manager investing in the securities of companies that it believes have strong appreciation potential.Under normal conditions, each sub-advisor manages a portion of the International Fund’s assets by independently managing a portfolio typically composed of between 8 and 15 stocks.Under normal market conditions, the International Fund will invest at least 80% of its net assets in the securities of companies organized or located outside of the United States, including large-, mid-, and small-cap companies and companies located in emerging markets.Each sub-advisor uses its own discretion to invest in any sized company it deems appropriate.The managers have limited flexibility to invest in the securities of U.S. companies. By executing this strategy, the International Fund seeks to: ● combine the efforts of several experienced, world-class international managers; ● access the favorite stock-picking ideas of each manager at any point in time; ● deliver a portfolio that is prudently diversified in terms of stocks (typically60 to 105) and industries while still allowing each manager to run portfolio segments focused on only his favorite stocks; and ● further diversify across different sized companies, countries, and stock-picking styles by including managers with a variety of stock-picking disciplines. Generally, a security may be sold: (1)if the manager believes the security’s market price exceeds the manager’s estimate of intrinsic value; (2)if the manager’s view of the business fundamentals or management of the underlying company changes; (3)if a more attractive investment opportunity is found; (4)if general market conditions trigger a change in the manager’s assessment criteria; or (5)for other portfolio management reasons.The International Fund’s managers may trade its portfolio frequently. Principal Risks Investment in stocks exposes shareholders of the International Fund to the risk of losing money if the value of the stocks held by the International Fund declines during the period an investor owns shares in the International Fund.The following risks could affect the value of your investment: ● Market Risk. As with all mutual funds that invest in common stocks, the value of an individual’s investment will fluctuate daily in response to the performance of the individual stocks held in the International Fund.The stock market has been subject to significant volatility recently, which has increased the risks associated with an investment in the International Fund. Table of Contents - Prospectus 7 Summary Section Litman Gregory Masters International Fund ● Foreign Company and Emerging Markets Risk.The International Fund will normally be invested in securities of companies based outside of the United States.Foreign securities involve additional risks, including those related to currency-rate fluctuations, political and economic instability, differences in financial reporting standards, and less-strict regulation of securities markets.These risks are greater in emerging markets. ● Emerging Markets Risk.The International Fund may invest a portion of its assets in emerging market countries.Emerging market countries are those with immature economic and political structures, and investing in emerging markets entails greater risk than in developed markets.Such risks could include those related to government dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Smaller Companies Risk.The International Fund may invest a portion of its assets in the securities of small- and mid-sized companies.Securities of small- and mid-cap companies are generally more volatile and less liquid than the securities of large-cap companies.This is because smaller companies may be more reliant on a few products, services or key personnel, which can make it riskier than investing in larger companies with more diverse product lines and structured management. ● Portfolio Turnover Risk. High portfolio turnover involves correspondingly greater expenses to the International Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities, which may result in adverse tax consequences to the International Fund’s shareholders. ● Multi-Style Management Risk.Because portions of the International Fund's assets are managed by different portfolio managers using different styles, the International Fund could experience overlapping security transactions. Certain portfolio managers may be purchasing securities at the same time other portfolio managers may be selling those same securities, which may lead to higher transaction expenses compared to a Fund using a single investment management style. Performance The following performance information provides some indication of the risks of investing in the International Fund.The bar chart shows changes in the performance of the International Fund’s Institutional Class shares from year to year.The table below shows how the International Fund’s average annual total returns of the Institutional Class and Investor Class for the 1-, 5- and 10-year periods compare to those of a broad-based market index and a secondary index.Past performance, before and after taxes, does not necessarily indicate how the International Fund will perform in the future.Updated performance information is available on the International Fund’s website at www.mastersfunds.com. Table of Contents - Prospectus 8 Summary Section Litman Gregory Masters International Fund Litman Gregory Masters International Fund – Institutional Class Calendar Year Total Returns During the periods shown above, the highest and lowest quarterly returns earned by the International Fund were: Highest:26.71%Quarter ended June 30, 2009 Lowest: -24.94%Quarter ended December 31, 2008 Average Annual Total Returns (for the periods ended December 31, 2012) Litman Gregory Masters International Fund One Year Five Years Ten Years Institutional Class Return Before Taxes 19.96% -2.54% 9.94% Return After Taxes on Distributions 19.76% -2.91% 8.72% Return After Taxes on Distributions and Sale of Fund Shares 12.97% -2.31% 8.51% Investor Class Return Before Taxes 19.64% -2.79% 9.66% S&P Global (ex U.S.) Large MidCap Index (reflects no deduction for fees, expenses or taxes) 17.24% -2.24% 10.27% Lipper International Large-Cap Core Funds Index (reflects no deduction for fees, expenses or taxes) 18.75% -3.93% 7.38% The International Fund’s Investor Class commenced operations on April30, 2009.Performance shown prior to the inception of the Investor Class reflects the performance of the Institutional Class, adjusted to reflect expenses applicable to Investor Class shares. The International Fund’s after-tax returns as shown in the above table are calculated using the historical highest applicable individual federal marginal income tax rates for the period and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own shares of the International Fund in a tax-deferred account, such as a 401(k) plan or an individual retirement account, after-tax returns shown are not relevant to your investment.After-tax returns are shown for only the International Fund’s Institutional Class, and after-tax returns for the International Fund’s Investor Class will vary.The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than other return figures because when a capital loss occurs upon the redemption of shares of the International Fund by an investor, a tax deduction is provided, which benefits the investor. Table of Contents - Prospectus 9 Summary Section Litman Gregory Masters International Fund Management Investment Advisor Portfolio Manager Managed the International Fund Since: Litman Gregory Fund Advisors, LLC Kenneth Gregory, Portfolio Manager, Chairman Jeremy DeGroot, CFA, Chief Investment Officer Sub-Advisor Portfolio Manager Managed the International Fund Since: Thornburg Investment Management, Inc. Bill Fries, Co-Portfolio Manager Vinson Walden, Co-Portfolio Manager Marsico Capital Management, LLC James Gendelman, Portfolio Manager and Senior Analyst Harris Associates L.P. David Herro, CFA, Vice President, Portfolio Manager and Chief Investment Officer, International Equity Third Avenue Management, LLC Amit Wadhwaney, Portfolio Manager Northern Cross, LLC Howard Appleby, CFA, Portfolio Manager Jean-Francois Ducrest, Portfolio Manager Jim LaTorre, CFA, Portfolio Manager Edward E Wendell, Jr., Portfolio Manager Lazard Asset Management LLC Mark Little, Portfolio Manager/Analyst Wellington Management Company, LLP Jean-Marc Berteaux, Portfolio Manager For important information about the purchase and sale of fund shares, tax information and financial intermediary compensation, please turn to the “Summary of Other Important Information Regarding the Funds” section on page33of this Prospectus. Table of Contents - Prospectus 10 Summary Section Litman Gregory Masters Smaller Companies Fund Summary Section Litman Gregory Masters Smaller Companies Fund Investment Objective The Litman Gregory Masters Smaller Companies Fund (the “Smaller Companies Fund”) seeks long-term growth of capital; that is, the increase in the value of your investment over the long term. Fees and Expenses of the Smaller Companies Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Smaller Companies Fund. Shareholder Fees (paid directly from your investment) Institutional Class Redemption Fee(as a percentage of amount redeemed within 180 days of purchase) 2.00% Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Management Fees 1.14% Other Expenses 0.44% Total Annual Fund Operating Expenses 1.58% Fee Waiver and/or Expense Reimbursement -0.09% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(1) (2) 1.49% (1) The Total Annual Fund Operating Expenses for the Smaller Companies Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of this Prospectus, which reflects the additional 0.01% of expenses that Litman Gregory voluntarily waived. (2) Litman Gregory Fund Advisors, LLC ("Litman Gregory"), the advisor to the Smaller Companies Fund, has contractually agreed to waive a portion of its advisory fees so that after paying all of the sub-advisory fees, the net advisory fee as a percentage of the Smaller Companies Fund's daily net assets retained by Litman Gregory is 0.40% through April 30, 2014.This agreement may be terminated at any time by the Board of Trustees of the Litman Gregory Funds Trust (the "Trust") upon sixty (60) days' written notice to Litman Gregory, and Litman Gregory may decline to renew this agreement by written notice to the Trust at least thirty (30) days before the agreement's annual expiration date.Litman Gregory has waived its right to receive reimbursement of the portion of its advisory fees waived pursuant to this agreement. Example This example is intended to help you compare the cost of investing in the Smaller Companies Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Smaller Companies Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Smaller Companies Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Institutional Class $152 $490 $852 $1,871 Portfolio Turnover The Smaller Companies Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares of the Smaller Companies Fund are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Smaller Companies Fund’s performance.During the most recent fiscal year, the Smaller Companies Fund’s portfolio turnover rate was 142.07% of the average value of its portfolio. Table of Contents - Prospectus 11 Summary Section Litman Gregory Masters Smaller Companies Fund Principal Strategies Litman Gregory Fund Advisors, LLC (“Litman Gregory”), the advisor to the Smaller Companies Fund, believes that it is possible to identify investment managers who, over a market cycle, will deliver superior returns relative to their peer groups.Litman Gregory also believes that most stock pickers have a few select stocks in which they have a particularly high degree of confidence.In the case of certain skilled stock pickers, Litman Gregory believes a portfolio of their “highest confidence” stocks will outperform their more diversified portfolios over a market cycle. Based on these beliefs, the Smaller Companies Fund’s strategy is to engage a number of proven managers as sub-advisors (each a “manager” or “sub-advisor’), with each manager investing in the securities of smaller companies that it believes have strong appreciation potential.Under normal conditions, each sub-advisor manages a portion of the Smaller Companies Fund’s assets by independently managing a portfolio typically composed of between 8 and 15 stocks.Under normal market conditions, the Smaller Companies Fund invests at least 80% of its net assets in securities of small- and mid-sized U.S. companies.The managers have limited flexibility to invest in the securities of foreign companies, including emerging markets (up to 15% of the Smaller Companies Fund’s net assets may be invested in foreign securities).By executing this strategy, the Smaller Companies Fund seeks to: ● combine the efforts of several experienced, world-class managers; ● access the favorite stock-picking ideas of each manager at any point in time; ● deliver a portfolio that is prudently diversified in terms of stocks (typically 50 to 75) and industries while still allowing each manager to run portfolio segments focused on only his favorite stocks; and ● further diversify across stock-picking styles by including managers with a variety of stock-picking disciplines. Litman Gregory defines a “smaller company” as one whose market capitalization falls below the market capitalization of the largest company in the Russell 2500® Index, which, as of March31, 2013, was $11.6billion.The Russell 2500® Index measures the performance of 2,500 small- and mid-sized companies with market capitalizations averaging $3.2 billion as of March31, 2013.Generally, Litman Gregory believes the majority of the Smaller Companies Fund’s holdings will typically fall within the range of the Russell 2000® Index, but the Smaller Companies Fund has the flexibility to hold mid-sized companies if the managers believe that holding these companies will lead to higher overall returns.As of March 31, 2013, the largest company in the Russell 2000® Index had a market capitalization of $6.1 billion. Generally, a security may be sold: (1)if the manager believes the security’s market price exceeds the manager’s estimate of intrinsic value; (2)if the manager’s view of the business fundamentals or management of the underlying company changes; (3)if a more attractive investment opportunity is found; (4)if general market conditions trigger a change in the manager’s assessment criteria; or (5)for other portfolio management reasons.The Smaller Companies Fund’s investment managers may trade its portfolio frequently. Principal Risks Investment in stocks exposes shareholders of the Smaller Companies Fund to the risk of losing money if the value of the stocks held by the Smaller Companies Fund declines during the period an investor owns shares in the Smaller Companies Fund.The following risks could affect the value of your investment: Table of Contents - Prospectus 12 Summary Section Litman Gregory Masters Smaller Companies Fund ● Market Risk. As with all mutual funds that invest in common stocks, the value of an individual’s investment will fluctuate daily in response to the performance of the individual stocks held in the Smaller Companies Fund.The stock market has been subject to significant volatility recently, which has increased the risks associated with an investment in the Smaller Companies Fund. ● Smaller Companies Risk.The Smaller Companies Fund may invest a portion of its assets in the securities of small- and, at times, mid-sized companies.Securities of small-cap companies are generally more volatile and less liquid than the securities of large-cap companies.This is because small companies may be more reliant on a few products, services or key personnel, which can make it riskier than investing in larger companies with more diverse product lines and structured management. ● Foreign Company and Emerging Markets Risk.The Smaller Companies Fund may invest a portion of its assets in securities of companies based outside of the United States.Foreign securities involve additional risks, including those related to currency-rate fluctuations, political and economic instability, differences in financial reporting standards, and less-strict regulation of securities markets.These risks are greater in emerging markets. ● Portfolio Turnover Risk. High portfolio turnover involves correspondingly greater expenses to the Smaller Companies Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities, which may result in adverse tax consequences to the Smaller Companies Fund’s shareholders. ● Multi-Style Management Risk.Because portions of the Smaller Companies Fund's assets are managed by different portfolio managers using different styles, the Smaller Companies Fund could experience overlapping security transactions. Certain portfolio managers may be purchasing securities at the same time other portfolio managers may be selling those same securities, which may lead to higher transaction expenses compared to a fund using a single investment management style. Performance The following performance information provides some indication of the risks of investing in the Smaller Companies Fund.The bar chart shows changes in the performance of the Smaller Companies Fund’s Institutional Class shares from year to year.The table below shows how the Smaller Companies Fund’s average annual total returns of the Institutional Class for the 1-year, 5-year and since inception periods compare to those of a broad-based market index and secondary index.Past performance, before and after taxes, does not necessarily indicate how the Smaller Companies Fund will perform in the future.Updated performance information is available on the Smaller Companies Fund’s website at www.mastersfunds.com. Table of Contents - Prospectus 13 Litman Gregory Masters Smaller Companies Fund – Institutional Class Calendar Year Total Returns During the period shown above, the highest and lowest quarterly returns earned by the Smaller Companies Fund were: Highest:31.77%Quarter ended June 30, 2009 Lowest: -28.14%Quarter ended December 31, 2008 Average Annual Total Returns (for the periods ended December 31, 2012) Litman Gregory Masters Smaller Companies Fund One Year Five Years Since Inception (6/30/03) Institutional Class Return Before Taxes 18.51% 3.88% 7.84% Return After Taxes on Distributions 18.51% 3.70% 7.22% Return After Taxes on Distributions and Sale of Fund Shares 12.03% 3.24% 6.68% Russell 2000® Index (reflects no deduction for fees, expenses or taxes) 16.35% 3.56% 8.36% Lipper Small-Cap Core Funds Index (reflects no deduction for fees, expenses or taxes) 15.95% 3.96% 8.69% The Smaller Companies Fund’s after-tax returns as shown in the above table are calculated using the historical highest applicable individual federal marginal income tax rates for the period and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own shares of the Smaller Companies Fund in a tax-deferred account, such as a 401(k) plan or an individual retirement account, after-tax returns shown are not relevant to your investment. Management Investment Advisor Portfolio Manager Managed the Smaller Companies Fund Since: Litman Gregory Fund Advisors, LLC Kenneth Gregory, Portfolio Manager, Chairman Jeremy DeGroot, CFA, Chief Investment Officer Table of Contents - Prospectus 14 Summary Section Litman Gregory Masters Smaller Companies Fund Sub-Advisor Portfolio Manager Managed the Smaller Companies Fund Since: Cove Street Capital, LLC Jeff Bronchick, Principal, Portfolio Manager 2011 First Pacific Advisors, LLC Dennis Bryan, Partner 2010 Rikard Ekstrand, Partner 2010 Turner Investments, L.P. Frank Sustersic, CFA, Senior Portfolio Manager/Global Security Equity Analyst 2012 Wells Capital Management, Inc. Richard Weiss, Senior Portfolio Advisor 2003 For important information about the purchase and sale of fund shares, tax information and financial intermediary compensation, please turn to the “Summary of Other Important Information Regarding the Funds” section on page33of this Prospectus. Table of Contents - Prospectus 15 Summary Section Litman Gregory Masters Focused Opportunities Fund Summary Section Litman Gregory Masters Focused Opportunities Fund Investment Objective The Litman Gregory Masters Focused Opportunities Fund (the “Focused Opportunities Fund”) seeks long-term growth of capital; that is, the increase in the value of your investment over the long term. Fees and Expenses of the Focused Opportunities Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Focused Opportunities Fund. Shareholder Fees (paid directly from your investment) Institutional Class Redemption Fee(as a percentage of amount redeemed within 180 days of purchase) 2.00% Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Management Fees 1.10% Other Expenses 0.36% Total Annual Fund Operating Expenses 1.46% Fee Waiver and/or Expense Reimbursement -0.10% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(1)(2) 1.36% (1) Litman Gregory Fund Advisors, LLC ("Litman Gregory"), the advisor to the Focused Opportunities Fund, has contractually agreed to waive a portion of its advisory fees so that after paying all of the sub-advisory fees, the net advisory fee as a percentage of the Focused Opportunities Fund's daily net assets retained by Litman Gregory is 0.40% through April 30, 2014.This agreement may be terminated at any time by the Board of Trustees of the Litman Gregory Funds Trust (the "Trust") upon sixty (60) days' written notice to Litman Gregory, and Litman Gregory may decline to renew this agreement by written notice to the Trust at least thirty (30) days before the agreement's annual expiration date.Litman Gregory has waived its right to receive reimbursement of the portion of its advisory fees waived pursuant to this agreement. (2) The Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement for the Focused Opportunities Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of this Prospectus, which reflects the additional 0.02% of expenses that Litman Gregory voluntarily waived. Example This example is intended to help you compare the cost of investing in the Focused Opportunities Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Focused Opportunities Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Focused Opportunities Fund’s operating expenses remain the same (taking into account the contractual expense waiver only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Institutional Class $138 $452 $788 $1,730 Table of Contents - Prospectus 16 Summary Section Litman Gregory Masters Focused Opportunities Fund Portfolio Turnover The Focused Opportunities Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares of the Focused Opportunities Fund are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Focused Opportunities Fund’s performance.During the most recent fiscal year, the Focused Opportunities Fund’s portfolio turnover rate was 19.91% of the average value of its portfolio. Principal Strategies Litman Gregory, the advisor to the Focused Opportunities Fund, believes that it is possible to identify investment managers who, over a market cycle, will deliver superior returns relative to their peers.Litman Gregory also believes that most stock pickers have a few select stocks in which they have a high degree of confidence.In the case of certain skilled stock pickers, Litman Gregory believes a portfolio of their “highest confidence” stocks will outperform their more diversified portfolios over a market cycle. Based on these beliefs, the Focused Opportunities Fund’s strategy is to engage several proven managers as sub-advisors (each a “manager” or “sub-advisor”), with each manager investing in the securities of companies that it believes have strong appreciation potential.Under normal conditions, each sub-advisor manages a portion of the Focused Opportunities Fund’s assets independently by managing a portfolio typically composed of between 5 and 7 stocks. The Focused Opportunities Fund is “non-diversified,” which means that the securities laws do not limit the percentage of assets it may invest in any one issuer, and therefore, it may hold larger positions in a smaller number of individual securities than a diversified fund.Litman Gregory believes that concentrating the Focused Opportunities Fund’s portfolio in a select, limited number of securities allows the sub-advisors’ highest conviction ideas to have a meaningful impact on the Focused Opportunities Fund’s performance. For example, with three sub-advisors, the Focused Opportunities Fund could own as few as 15 securities. Litman Gregory believes limiting the number of holdings improves the long-term return opportunity because the portfolio contains only stocks of the sub-advisors’ very highest-conviction ideas. The Focused Opportunities Fund typically invests in the securities of large- and mid-sized U.S. companies, although the managers may also invest without limit in the securities of non-U.S. companies.At times, securities of non-U.S. companies may make up a material portion of the overall portfolio.The managers may also own securities of smaller companies, though these are expected to be a lesser portion of the overall fund portfolio. In addition, to a limited extent, the Focused Opportunities Fund may invest in distressed companies, which Litman Gregory considers to be companies that are, or are about to be, involved in reorganizations, financial restructurings or bankruptcy.The Focused Opportunities Fund’s investments in distressed companies typically involve the purchase of high-yield bonds (“junk bonds”), bank debt or other indebtedness of such companies.The Focused Opportunities Fund may invest in junk bonds rated BB (or lower) or Ba (or lower) by Standard & Poor’s or Moody’s Investor Services, respectively. By executing this strategy, the Focused Opportunities Fund seeks to: ● combine the efforts of several experienced, world-class managers; ● access only the very highest-conviction stock-picking ideas of each manager at any point in time; and ● reduce the risk of non-diversification at the overall portfolio level by incorporating managers with different stock-picking disciplines. Table of Contents - Prospectus 17 Summary Section Litman Gregory Masters Focused Opportunities Fund Generally, a security may be sold: (1)if the manager believes the security’s market price exceeds the manager’s estimate of intrinsic value; (2)if the manager’s view of the business fundamentals or management of the underlying company changes; (3)if a more attractive investment opportunity is found; (4)if general market conditions trigger a change in the manager’s assessment criteria; or (5) for other portfolio management reasons. Principal Risks Investment in stocks exposes shareholders of the Focused Opportunities Fund to the risk of losing money if the value of the stocks held by the Focused Opportunities Fund declines during the period an investor owns shares in the Focused Opportunities Fund.The following risks could affect the value of your investment: ● Market Risk. As with all mutual funds that invest in common stocks, the value of an individual’s investment will fluctuate daily in response to the performance of the individual stocks held in the Focused Opportunities Fund.The stock market has been subject to significant volatility recently, which has increased the risks associated with an investment in the Focused Opportunities Fund. ● Non-Diversification Risk.A probable result of non-diversification is that increases or decreases in the value of any of the individual securities owned by the Focused Opportunities Fund may have a greater impact on the Focused Opportunities Fund’s net asset value and total return than would be the case in a diversified fund holding a larger number of securities. This may make the Focused Opportunities Fund’s performance more volatile than would be the case if it had a diversified investment portfolio. ● Foreign Company and Emerging Markets Risk.The Focused Opportunities Fund may invest a portion of its assets in securities of companies based outside of the United States.Foreign securities involve additional risks, including those related to currency-rate fluctuations, political and economic instability, differences in financial reporting standards, and less-strict regulation of securities markets.These risks are greater in emerging markets. ● Smaller Companies Risk.The Focused Opportunities Fund may invest a portion of its assets in the securities of small- and mid-sized companies.Securities of small- and mid-cap companies are generally more volatile and less liquid than the securities of large-cap companies.This is because smaller companies may be more reliant on a few products, services or key personnel, which can make it riskier than investing in larger companies with more diverse product lines and structured management. ● Distressed Companies Risk.The Focused Opportunities Fund may invest a portion of its assets in securities of distressed companies.Debt obligations of distressed companies typically are unrated, lower rated, in default or close to default and may be difficult to value accurately or may become worthless. ● Multi-Style Management Risk.Because portions of the Focused Opportunities Fund's assets are managed by different portfolio managers using different styles, the Focused Opportunities Fund could experience overlapping security transactions. Certain portfolio managers may be purchasing securities at the same time other portfolio managers may be selling those same securities, which may lead to higher transaction expenses compared to a fund using a single investment management style. Performance The following performance information provides some indication of the risks of investing in the Focused Opportunities Fund.The bar chart shows changes in the performance of the Focused Opportunities Fund’s Institutional Class shares from year to year.The table below shows how the Focused Opportunities Fund’s average annual total returns of the Institutional Class for 1-year, 5-year and since inception periods compare to those of a broad-based market index.Past performance, before and after taxes, does not necessarily indicate how the Focused Opportunities Fund will perform in the future.Updated performance information is available on the Fund’s website at www.mastersfunds.com. Table of Contents - Prospectus 18 Summary Section Litman Gregory Masters Focused Opportunities Fund Litman Gregory Masters Focused Opportunities Fund – Institutional Class Calendar Year Total Returns During the period shown above, the highest and lowest quarterly returns earned by the Focused Opportunities Fund were: Highest:30.29%Quarter ended June 30, 2009 Lowest: -27.48%Quarter ended December 31, 2008 Average Annual Total Returns (for the periods ended December 31, 2012) Litman Gregory Masters Focused Opportunities Fund One Year Five Years Since Inception (6/30/06) Institutional Class Return Before Taxes 17.55% 1.18% 3.61% Return After Taxes on Distributions 17.13% 0.96% 3.34% Return After Taxes on Distributions and Sale of Fund Shares 11.40% 0.90% 3.01% S&P 500® Index(reflects no deduction for fees, expenses or taxes) 16.00% 1.66% 4.01% The Focused Opportunities Fund’s after-tax returns as shown in the above table are calculated using the historical highest applicable individual federal marginal income tax rates for the period and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own shares of the Focused Opportunities Fund in a tax-deferred account, such as a 401(k) plan or an individual retirement account, after-tax returns shown are not relevant to your investment. Management Investment Advisor Portfolio Manager Managed the Focused Opportunities Fund Since: Litman Gregory Fund Advisors, LLC Kenneth Gregory, Portfolio Manager, Chairman Jeremy DeGroot, CFA, Chief Investment Officer Table of Contents - Prospectus 19 Summary Section Litman Gregory Masters Focused Opportunities Fund Sub-Advisor Portfolio Manager Managed the Focused Opportunities Fund Since: Davis Selected Advisers, L.P. Christopher Davis, Chairman Kenneth Feinberg, Vice President Franklin Mutual Advisers, LLC Peter Langerman, CEO and President Philippe Brugere-Trelat, Executive Vice President Sands Capital Management, LLC Frank Sands, Jr. , CFA, Chief Investment Officer and Chief Executive Officer A. Michael Sramek, CFA, Senior Portfolio Manager For important information about the purchase and sale of fund shares, tax information and financial intermediary compensation, please turn to the “Summary of Other Important Information Regarding the Funds” section on page33 of this Prospectus. Table of Contents - Prospectus 20 Summary Section Litman Gregory Masters Alternative Strategies Fund Summary Section Litman Gregory Masters Alternative Strategies Fund Investment Objective The Litman Gregory Masters Alternative Strategies Fund (the “Alternative Strategies Fund”) seeks to achieve long-term returns with lower risk and lower volatility than the stock market, and with relatively low correlation to stock and bond market indexes. Fees and Expenses of the Alternative Strategies Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Alternative Strategies Fund. Shareholder Fees (fees paid directly from your investment) Institutional
